Opinion by
Cline, J.
At the trial, the examiner of merchandise testified that he would now return certain portions of the Gruyére process-cheese at 20 percent under paragraph 710, as modified, supra, upon authority of Gruyere Cheese Corp. et al. v. United States (7 Cust. Ct. 171, C. D. 562) and Kraft Phenix Cheese Corp. v. United States (10 Cust. Ct. 271, C. D. 767). On the record presented and on authority of the cited cases, the claim of the plaintiff was sustained as to the following items: Five portions out of the invoice item covering 50 cases (3,600 boxes) of 6-ounce 6-portion assortments, and four portions out of the invoice item covering 25 cases (1,800 boxes) of 8-ounce 7-portion assortments.